Citation Nr: 0727587	
Decision Date: 09/02/07    Archive Date: 09/14/07

DOCKET NO.  02-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for left knee degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied service connection for 
degenerative joint disease of the left knee.

This claim was previously before the Board in December 2006.  
The Board determined that additional development was 
necessary, to include obtaining a VA medical opinion.  
Additional development has been completed and the claim is 
now properly before the Board for appellate review.  



FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's left knee 
degenerative joint disease is due to any incident or event 
which arose in his military service, to include as secondary 
to his service-connected left ankle and/or right knee 
disabilities.  



CONCLUSION OF LAW

Left knee degenerative joint disease was not incurred in or 
aggravated by active military service, and is not secondary 
to service-connected left ankle and/or right knee 
disabilities.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In January 2005 and January 2007, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, and the Social Security 
Administration.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  Finally, the 
Board notes that the January 2007 letter informed him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board finds that the content of the January 2005 and 
January 2007 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, SSOCs dated in September 2005, August 2006, and 
March 2007 provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  


Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Secondary 
service connection may be granted where the evidence shows 
that a chronic disability has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310; see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
notes that 38 C.F.R. § 3.310, the regulation which governs 
claims for secondary service connection, has been amended 
recently.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in the present appeal.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this case, the evidence shows the veteran was 
diagnosed with degenerative joint disease (arthritis) of the 
left knee in June 2002, which is more than 40 years after he 
was separated from service.  Therefore, presumptive service 
connection for arthritis as a chronic disease is not 
warranted in this case.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran has asserted that service connection is warranted 
in this case because he believes his left knee degenerative 
joint disease is related to his military service.  The 
service medical records (SMRs) reveal that, in November 1953, 
the veteran injured his left ankle after falling from the 
wing of an aircraft and landing on his feet.  The Board notes 
that service connection has been established for left ankle 
arthritis as a result of the in-service injury and right knee 
degenerative joint disease as secondary to the service-
connected left ankle disability.  The veteran has asserted 
that the in-service incident also resulted in an injury to 
his left knee or, in the alternative, that his current left 
knee disability is related to his service-connected left 
ankle and/or right knee disabilities.  

Review of the veteran's SMRs show that he did not register 
any complaints regarding an injury to his left knee at the 
time of the November 1953 in-service incident.  The SMRs, 
including his March 1955 separation examination report, are 
otherwise negative for any complaints, treatment, or findings 
related to a left knee disability.  The first time the 
veteran is shown to have a left knee problem is at the June 
2002 VA examination when the veteran reported that he had 
been having left knee pain for 12 years.  

In support of his claim, the veteran points to a June 2002 
statement from his private physician, H.C.S., M.D., who 
reported he has been the veteran's physician for over 40 
years.  Dr.S indicated that he reviewed the veteran's SMRs, 
considered the veteran's reported medical history, and 
concluded that it was likely that the veteran's ongoing 
arthritic conditions, including that affecting his left knee, 
are directly related to his military service.  

Although the June 2002 statement provides a potential 
connection between the veteran's left knee disability and 
military service, the Board finds the opinion to be of 
lessened probative value because Dr. S did not provide a 
rationale as to how he was able to conclude that the 
veteran's left knee disability was related to service despite 
the lack of symptomatology during service and for many 
decades thereafter.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (holding that the failure of a physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication on the 
merits).  In this regard, the Board finds it highly probative 
that the medical records submitted by Dr. S are negative for 
any complaints, treatment, or findings related to a left knee 
disability.  In fact, the Board has carefully reviewed all of 
the private medical records submitted by the veteran in 
support of his claim and finds that there are no records 
dated prior to June 2002 which document any complaints or 
findings related to a left knee disability, to include as 
secondary to his service-connected left ankle and right knee 
disabilities.  

The Board notes the record contains two additional potential 
nexus opinions.  A March 2003 private medical record from 
J.D.C., M.D., shows that the veteran was evaluated for 
complaints of left knee pain, among other things.  He 
reported that he injured his knees during the in-service 
incident mentioned above and has had continual pain since 
that time.  After evaluating the veteran, Dr. C opined that 
the veteran's original injury could have aggravated his knees 
and causes his knee pain.  Similarly, a May 2005 VA 
examination report and June 2005 addendum reflect that the 
veteran provided the same medical history with regard to his 
left knee disability.  Based upon the veteran's report and 
review of the claims file, the VA examiner opined that it is 
at least as likely as not that the veteran could have injured 
himself exactly the way he describes and that to state more 
would be speculation and conjecture. 

With respect to both of these opinions, the Board finds that 
the conclusions are of minimal probative value, because they 
are speculative and only indicate a possible relationship 
between the in-service incident and the veteran's current 
left knee disability.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2\ Vet. 
App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  In addition, both opinions 
appear to be based, at least partially, on the veteran's 
report of injury to his knees during service and ongoing pain 
after service, which is not supported by the other evidence 
of record.  As noted above, there is no evidence of record 
showing that veteran complained of or suffered from a left 
knee disability during service or for more than 40 years 
after he was separated from service.  

In this context, the Board again notes that the veteran 
reported at the June 2002 VA examination that he began 
experiencing left knee pain 12 years prior to that time.  
Assuming, for the purpose of the present decision, that the 
veteran indeed began to experience left knee pain in 
approximately 1990, the Board finds it probative that the 
ensuing record is negative for any complaints of or treatment 
for a left knee disability until June 2002.  This gap of 40 
years in the record militates against a finding that his in-
service injury caused a chronic left knee disorder, and also 
rebuts any assertion of continuity of symptomatology since 
separation from service.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

It is not a pleasant task for the Board to discount the 
credibility of a veteran's statements.  However, the evidence 
of record does not support a finding that the incident that 
occurred during service resulted in an injury to the 
veteran's left knee or that the veteran has experienced 
chronic left knee pain since that time.  Of course, errors of 
memory can occur after decades have elapsed.  We must weigh 
all the evidence that supports or opposes the veteran's 
assertion, and the only evidence that supports the veteran's 
reported medical history with respect to his left knee in is 
his own testimony.  As noted, Board finds highly probative 
the lack of any medical evidence showing that the veteran 
complained of, or was treated for, a left knee problem during 
service or from the time he was discharged from service until 
June 2002.  Therefore, in resolving the inconsistencies 
within the evidence of record, the veteran's credibility is 
lessened as to his report that he injured his left knee 
during the in-service fall from an aircraft or that he has 
continued to experience left knee pain since that time.  




As a result, the Board finds there is no competent and 
probative medical evidence of record which establishes that 
the veteran's left knee disability is related to his military 
service, to include the in-service incident when the veteran 
injured his left ankle.  

With respect to whether the veteran's left knee disability is 
related to his service-connected left ankle and right knee 
disabilities, the Board finds most probative the opinions 
rendered by VA medical professionals in May 2006 and January 
2007.  The veteran was examined in May 2006 and his claims 
file, including X-rays of his left knee in June 2002 and May 
2005, was reviewed on both occasions.  It appears that a 
certified physician's assistant (PA) examined the veteran and 
dictated both opinions.  The Board finds these opinions to be 
of adequate probative value because both the May 2006 and 
January 2007 opinions were reviewed and signed by the 
certified PA and a VA physician.  

In May 2006, the certified PA noted the veteran's contention 
that excessive pressure on his left knee because of his right 
knee disability produces more severe degenerative joint 
disease in the left knee.  The PA stated that his impression 
upon reviewing the veteran's X-rays is that he has age 
acquired common primary degenerative joint disease of the 
left knee and that, in no way, is the normal degenerative 
aging osteoarthritis being contributed to by the service-
connected right knee.  In making this determination, the PA 
noted that there is no doubt that increased weight, such as 
morbid obesity, can cause more pressure in a joint that is 
already degenerated and cause more pain, but that this is not 
the case in this veteran because he only weighs 146 pounds.  
The PA stated that the veteran is of adequate weight for his 
height and that he would not be of a weight that would 
produce an excess amount of pressure on the knee, which would 
cause increased symptoms of age-induced degenerative 
arthritis.  

With respect to any potential relationship between the 
veteran's current left knee disability and his service-
connected left ankle disability, the PA stated that the 
veteran's service-connected left ankle disability would not 
contribute to his age-acquired degenerative joint disease of 
the left knee.  The PA noted that X-rays of the veteran's 
left knee reflect very minimal degenerative changes and that 
there is no medical evidence that would connect a commonly 
occurring degenerative joint disease that is produced by age 
in his knee because of an ankle problem.  See January 2007 VA 
opinion.  

The Board notes the certified PA examined the veteran in May 
2006, reviewed the claims file prior to rendering both 
opinions, and provided detailed explanations for his 
conclusions, which were also reviewed and signed by a VA 
physician.  The veteran was asked to provide medical evidence 
in support of his claim and yet, there is no medical evidence 
establishing a relationship between the veteran's current 
left knee disability and his service-connected left ankle and 
right knee disabilities.  Therefore, we find the May 2006 and 
January 2007 opinions to be the most competent and probative 
evidence as to the relationship between the veteran's left 
knee disability and his service-connected disabilities.  

In summary, the Board finds that there is no competent 
medical evidence which attributes the veteran's left knee 
disability to his military service or service-connected left 
ankle and right knee disabilities.  Specifically, the 
competent and probative evidence of record does not establish 
that the veteran's current left knee disability is related to 
his military service, to include his service-connected left 
ankle and right knee disabilities.  The Board has carefully 
considered the veteran's contentions with respect to the 
relationship between his left knee disability, military 
service, and service-connected disabilities; however, there 
is no indication that the veteran is capable of opining on 
matters requiring medical knowledge, such as medical etiology 
and causation of disability.  See Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for left knee degenerative joint disease, to 
include as secondary to his service-connected left ankle and 
right knee disabilities, and the benefit-of-the-doubt is not 
for application.  See Gilbert, supra.  




ORDER

Entitlement to service connection for left knee degenerative 
joint disease is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


